Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Sono-Tek Corporation We consent to the use in connection with the Annual Report on Form 10-K of Sono-Tek Corporation, of our report dated May 19, 2009, relating to the financial statements of Sono-Tek Corporation, as of February 28, 2009 and for the year then ended.We hereby consent to incorporation by reference, in the Registration No. 333-11913 on Form S-8. /s/ SHERB & CO., LLP Certified Public Accountants New York, New York
